Title: Thomas Boylston Adams to Abigail Adams, 15 October 1799
From: Adams, Thomas Boylston
To: Adams, Abigail


				
					My dear Mother.
					Germantown 15th: October 1799
				
				Your favors of the 5th: & 7th: currt came in course, and I am much indebted to you for the disposition you made of the letters, which arrived, after my father’s departure. I have lately recd: several European letters & pamphlets & ought to have received another with the letter you enclosed me from Mr: Pitcairn, in which he desires particular respects to you. He acknowledges the receipt of my letter of June 28. which contained the order for your bed quilts of edder down, but only upon the back of a letter. I presume you will receive the quilts this winter.
				For my last letter to my father; I mean the contents of it, I got, as I

anticipated, a rap or two across the knuckles, but very good humoredly, and perhaps for my benefit. I thought it rather a saucy letter, but when I was once mounted on the high ropes it was hard to get down again without a fair swing.
				A letter from JQA of the 16th: August from Töepliz, a watering place, where he took his wife, for the benefit of her health, says he had just recovered from a severe intermittent fever, & expected to be there & at Dresden, some time longer. He writes no news.
				I am glad you are so well escorted on your journey, though the weather has I think been unfavorable for travelling. When you reach East Chester, if you should not see fit to send for me please to give my love to Sister & the Col: and ask for a sword Cane I left there last spring, with my Cypher on the top—perhaps it is at Charles’s in New York. I have a little business at N.Y. but not enough to authorise the jaunt unless you require it. My father has invited me to join him at Trenton, which I shall probably do in a few days.
				We have lost our Election by a considerable majority; so says report, at least, and I believe it true. My conviction of it before the tryal took place was so strong, that I have won a beaver hat & pair of half boots by the event, having wagered against my own Candidate. The chief thank fortune is off of the bench, so that in addition to being well covered top & bottom, I shall have the satisfaction of his paying for all the bows & scrapes I may be obliged to make him as Governor.
				The wear & tear of hat & sole leather is paid me in advance. Such are my consolations for the loss of a very important object, but I can safely say it was not my fault that it was not gained.
				Present me kindly to all friends & believe me / Your son
				
					T. B Adams
				
			